Citation Nr: 1205767	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1963 to October 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2006, the Veteran and his spouse appeared before a Decision Review Officer of the RO and presented evidence and testimony in support of the Veteran's claim.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  

This matter was previously before the Board in October 2008 and February 2011.  In both instances the Board remanded the claim for additional development.  In November 2011 the Board sought medical expert opinion.  That medical opinion was obtained in January 2012.  The claim is now returned to the Board.  The RO completed the requested action identified in the February 2011 remand and, thus, the Board can proceed to a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.  



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for hypertension, as secondary to (aggravated by) service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that during the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice prior to the amendment.  Given these substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

In this case the Veteran has alleged that he currently has hypertension as a result of his active service, to include as secondary to his service-connected diabetes mellitus, type II.  

In connection with this claim the Veteran has undergone VA examination in November 2005 and January 2009.  An addendum to the November 2005 examination was obtained in November 2005 and addendum opinions to the January 2009 opinion were obtained in March and June 2009.  Additionally, a medical expert opinion was obtained in November 2011.  

After reviewing the evidence of the claims file and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current hypertension is aggravated by the Veteran's service-connected diabetes mellitus, type II. 

The Veteran's service treatment records reveal that there was no diagnosis made or treatment of hypertension during his period of active military service.  

VA treatment records show that the Veteran was seen for treatment at the VA for his hypertension beginning in 2001.  

The Veteran was provided a VA examination in November 2005 to determine whether his hypertension was secondary to his service-connected diabetes mellitus.  The report of that examination noted that his diabetes mellitus and hypertension both appeared at the same time, approximately three years prior to that evaluation.  The examiner then opined that the Veteran's"[a]rterial hypertension is not at least as likely as not due to the service[-]connected diabetes mellitus."  In a November 2005 addendum opinion, the examiner reported that the onset of the hypertension was in 1997.  

However, the November 2005 VA examination report and addendum were inadequate for rating purposes.  First, the examiner had acknowledged that both the Veteran's diabetes mellitus and hypertension appeared at the same time, but then stated, without offering any explanation or rationale, there was no etiological relationship between the two conditions.  Secondly, although the examiner indicated the Veteran's hypertension was not due to the service-connected diabetes mellitus, he did not also consider whether the hypertension was or has been aggravated by the service-connected diabetes mellitus.  

Thus, the Veteran was re-examined by the VA in January 2009.  This examiner also concluded that the diabetes mellitus did not cause hypertension.  The examiner noted that VA electronic records showed that hypertension had its onset in 2001.  In providing rationale, the examiner noted that hypertension predated diabetes mellitus.  Furthermore, there was no microalbuminuria.  In a March 2009 addendum, the examiner also concluded that the diabetes mellitus did not aggravate the hypertension.  In reporting the rationale the examiner gave three different reasons (1) there was no evidence of renal disease, (2) there was no microalbuminuria present, and (3) and the hypertension had been well controlled since the diagnosis of diabetes mellitus.   

As pointed out by the Veteran's representative, while this examiner stated that the Veteran's hypertension was treated in 2001 before the diagnosis of diabetes mellitus (which was also diagnosed in 2001) the physician failed to comment on the 1991 private record which showed elevated glucose.  The Board finds this discrepancy, in which the examiner did not take the Veteran's complete medical history into consideration, diminishes the probative value of this opinion.  The VA then obtained an additional addendum to this opinion in May 2011.  The May 2011 addendum indicated that (1) the Veteran's hypertension was not caused by or a result of or related to active service.  Claims file with evidence that hypertension was diagnosed and started in 2000.  (2) Diabetes Mellitus was not caused by or related to active duty service.  Diabetes Mellitus was diagnosed in 2001, after hypertension was diagnosed.  (3) Claims file evidence of laboratory dated October 22, 1991, showing glucose 118mg/dL, but this result does not fulfill criteria for diagnosis for diabetes mellitus.  To meet this criteria fasting glucose level equal or greater than 126 in two occasions.  In June 2001 a 2hrpp:233 and fasting blood sugar: 133 was done in which fulfill the diagnostic criteria of diabetes mellitus.  Although in a separate June 2011electronic message, the examiner indicated that she had reviewed the Veteran's claims file and all of the evidence contained in the claims file, the claims file clearly shows that diabetes mellitus is, and was, service-connected.  This calls into question the thoroughness in which the claims file and the medical evidence was reviewed and considered before rendering the opinion and thus diminishes the opinions probative value.  

In November 2011 the VA sought an expert medical opinion in order to answer the remaining question of whether the Veteran's diagnosed hypertension disorder was caused or aggravated by service or his service-connected diabetes.  In January 2012 the expert medical examiner indicated that she had reviewed the entire file/chart of the Veteran.  She concluded that hypertension was not very likely etiologically related to the Veteran's active service period of October 1963 through October 1965 but that hypertension was aggravated by the development of subsequent diagnosis of diabetes.  She explained that diabetes is a multifactorial disease process which is considered to aggravate hypertension.  The doctor indicated that she personally had discussion with an endocrinologist regarding this very issue.  

To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); A medical examination must be based on consideration of the Veteran's prior medical history and examinations.  Id., Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  While the examiner is not required to review the claims file, such a review is often accepted as a surrogate for familiarity with the medical history.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  

Here, the January 2012 medical expert clearly took into consideration the Veteran's prior medical history and examinations; she accurately characterized the evidence of record and provided a rationale for her opinion.  Thus, the Board finds this opinion to be the most probative on the question of whether the Veteran's hypertension is related to his active service, to include whether it is aggravated by the Veteran's service-connected diabetes mellitus.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for hypertension is warranted.  


ORDER

Entitlement to service connection for hypertension is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


